    Case
     Case1-19-45886-cec
          1-19-45886-cec Doc
                          Doc109-3
                              105 Filed
                                   Filed04/06/20
                                         05/11/20 Entered
                                                   Entered04/06/20
                                                           05/11/2017:57:41
                                                                    16:59:31




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re                                                           Chapter 11

   WILLOUGHBY ESTATES LLC

                                            Debtor          Case No. 19-45886 (CEC)

--------------------------------------------------------X


         OBJECTION TO CLAIM #5 of COMMINGLING CLAIMANTS

                 Willoughby Estates LLC (the “Debtor”), by its attorneys, Nutovic & Associates,

as and for its motion (“Motion”) under section 502(a) of the Bankruptcy Code for the entry of an

order expunging or reclassifying Claim #5 filed in this case respectfully represents as follows:

                                              BACKGROUND

                 1.           On April 24, 2017 the Debtor, among others, was sued in an action

styled Schonberg Et al v. Strulovitch et a , 17 Civ. 2161 in the United States District Court for

the Eastern District of New York (the “Federal Action”). In the Federal Action plaintiffs sued

multiple defendants alleging a Ponzi scheme orchestrated principally by Yechezkel Strulovitch

(“Strulovitch”). The plaintiffs included limited liability companies and individual members of

those limited liability companies. After the defendants filed a motion to dismiss the Federal

Action, the District Court either dismissed or referred certain claims to arbitration which formed

the predicate for federal jurisdiction; it then declined to exercise supplemental jurisdiction over

the balance of the state court claims. The plaintiffs in the Federal Action have filed a motion for

leave to file a third amended complaint which is pending.

                 2.           At the time of the commencement of the Federal Action, CSRE LLC,

was the manager of the Debtor.
    Case
     Case1-19-45886-cec
          1-19-45886-cec Doc
                          Doc109-3
                              105 Filed
                                   Filed04/06/20
                                         05/11/20 Entered
                                                   Entered04/06/20
                                                           05/11/2017:57:41
                                                                    16:59:31




                3.          On September 26, 2019, the Debtor filed a petition under Chapter 11

of the Bankruptcy Code. Just prior to the petition being filed, the majority of the holders of

membership interests in the Debtor voted to remove CSRE LLC as manager.

                4.         After the Debtor’s case was commenced the Debtor was severed from

the Federal Action. On January 17, 2020, certain of the Federal Action plaintiffs including over

130 individuals (the “Individual Claimants”) and 23 entities (the “LLC Claimants”)(collectively,

the “Commingling Claimants”) filed claim #5 (the “Claim”)(copy annexed as Exhibit A) against

the Debtor, substantially mirroring the allegations in the Federal Complaint in a Statement of

Claim. The amount of the Claim is listed as unknown.

                5.         The Claim appends no documents or evidentiary material. The Debtor

objects to the Claim and demands that the Commingling Claimants produce documents and other

evidentiary material substantiating the allegations made in the Statement of Claim as against the

Debtor, failing which it should be expunged. The Debtor also demands that the Commingling

Claimants produce evidence quantifying, as against the Debtor, the amount of their Claim.

                6.         The Debtor requests subordination of the LLC Claimants’ Claim

pursuant to 11 U.S.C. §510(b) to the extent it arises from the purchase of a security of the Debtor

or of an affiliate of the Debtor.




                                      [DELIBERATELY BLANK]
Case
 Case1-19-45886-cec
      1-19-45886-cec Doc
                      Doc109-3
                          105 Filed
                               Filed04/06/20
                                     05/11/20 Entered
                                               Entered04/06/20
                                                       05/11/2017:57:41
                                                                16:59:31




                                    CONCLUSION

              WHEREFORE, the Debtor respectfully requests that the Court grant the

Motion expunging or reclassifying the Claim and grant such other relief as may be just

and proper.

Dated: Brooklyn, New York
       April 6, 2020
                                                Nutovic & Associates

                                                By: s/Isaac Nutovic
                                                  Isaac Nutovic
                                                261 Madison Avenue 26th Floor
                                                New York, N.Y. 10016
                                                   (212) 421-9100
                                                inutovic@nutovic.com
            Case
          Case    1-19-45886-cecClaim
               1-19-45886-cec      Doc5109-3
                                       105-1   Filed 05/11/20
                                                     04/06/20
                                         Filed 01/17/20        Entered
                                                          Desc Main    04/06/20 16:59:31
                                                                       05/11/20
                                                                    Document    17:57:41
                                                                                Page 1 of 3


 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Willoughby Estates LLC                                                                                         U.S. Bankruptcy Court
                                                                                                                       Eastern District of New York
 Debtor 2
 (Spouse, if filing)                                                                                                             1/17/2020
 United States Bankruptcy Court           Eastern District of New York                                                   Robert A. Gavin, Clerk
 Case number: 19−45886


Official Form 410
Proof of Claim                                                                                                                                        04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Borch Angel, et al. (See Exhibit A for full list)
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Borch Angel, et al. (See Exhibit A for full list)

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Bronstein, Gewirtz, Attn: Y.E. Soloveichik
                                  60 East 42nd Street, Suite 4600
                                  New York, NY 10165


                                  Contact phone              646−382−7160                        Contact phone

                                  Contact email       soloveichik@bgandg.com                     Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
         Case
       Case    1-19-45886-cecClaim
            1-19-45886-cec      Doc5109-3
                                    105-1   Filed 05/11/20
                                                  04/06/20
                                      Filed 01/17/20        Entered
                                                       Desc Main    04/06/20 16:59:31
                                                                    05/11/20
                                                                 Document    17:57:41
                                                                             Page 2 of 3

Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                 No
  number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $ unknown                            Does this amount include interest or other charges?
  claim?                                                             No
                                                                     Yes. Attach statement itemizing interest, fees, expenses, or
                                                                     other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                               See Exhibit B−Statement of Claim.


9. Is all or part of the         No
   claim secured?                Yes. The claim is secured by a lien on property.
                                  Nature of property:
                                      Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                     Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                      Motor vehicle
                                      Other. Describe:


                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                        $

                                   Amount of the claim that is               $
                                   secured:
                                   Amount of the claim that is               $                                    (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate (when case was filed)                                     %
                                         Fixed
                                         Variable
10.Is this claim based on          No
   a lease?                        Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                               Proof of Claim                                                page 2
          Case
        Case    1-19-45886-cecClaim
             1-19-45886-cec      Doc5109-3
                                     105-1   Filed 05/11/20
                                                   04/06/20
                                       Filed 01/17/20        Entered
                                                        Desc Main    04/06/20 16:59:31
                                                                     05/11/20
                                                                  Document    17:57:41
                                                                              Page 3 of 3

12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                   $

                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                1/17/2020

                                                                 MM / DD / YYYY


                                 /s/ Yitzchak Eliezer Soloveichik

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Yitzchak Eliezer Soloveichik

                                                                           First name       Middle name         Last name
                                 Title                                      Attorney

                                 Company                                    Bronstein, Gewirtz & Grossman LLC

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                    60 East 42nd STreet, Suite 4600

                                                                           Number Street
                                                                            New York, NY 10165−1016

                                                                           City State ZIP Code
                                 Contact phone             646−382−7160                         Email         soloveichik@bgandg.com


Official Form 410                                                      Proof of Claim                                                   page 3
 Case
Case   1-19-45886-cec Claim
     1-19-45886-cec    Doc 5105-1
                            109-3
                               FiledFiled 04/06/20
                                          05/11/20
                                     01/17/20   DescEntered 04/06/20
                                                            05/11/20
                                                     Attachment      17:57:41
                                                                     16:59:31
                                                                1 Page   1 of 4




                                      EXHBIT A


INDIVIDUAL CLAIMANTS

  1. Angel, Boruch
  2. Baddiel, Dovid
  3. Baddiel, Hannah
  4. Ball, Alex
  5. Bamberger, Maurice
  6. Bamberger, Meir
  7. Ben-David, Yechiel
  8. Benedikt, Nomi
  9. Benedikt, Yosef Zvi
  10. Ben-Shimon, Yaakov
  11. Ben-Zimra, Avraham
  12. Ben-Zimra, Rachel
  13. Berenshtein, Shlomo Zalman
  14. Biedermann, Michael
  15. Binyamini, Efraim
  16. Biton, Yehudit
  17. Brandwein, Moshe Yom Tov
  18. Cohen, Israel Meir
  19. Cohen-Arazi, Netanel
  20. Daskal, Shlomo Pinchas
  21. Elias, Sholom Mordechai
  22.   Elkaim, Isaac
  23.   Elkaim, Jakob
  24.   Elkaim, Raphael Barouch
  25.   Ernster, David Dov
  26.   Fischer, Samuel
  27.   Frenkel, Batsheva
  28.   Gabai, Shmuel
  29.   Galinsky, Elimelech
  30.   Gelber, Moshe Chaim
  31.   Geller, Anthony
  32.   Glatstein, Yosef
  33.   Goldman, Ester
  34.   Goldschmied, Gabriel
  35.   Grinfeld, Chezkel
  36.   Groskopf, Pinchas
  37.   Gross, Nathan
  38.   Grossnass, Abraham Joshua
  39.   Gutman, Yisrael David
  40.   Halpern, Binyomin Mordechai
 Case
Case   1-19-45886-cec Claim
     1-19-45886-cec    Doc 5105-1
                            109-3
                               FiledFiled 04/06/20
                                          05/11/20
                                     01/17/20   DescEntered 04/06/20
                                                            05/11/20
                                                     Attachment      17:57:41
                                                                     16:59:31
                                                                1 Page   2 of 4




  41.   Halpern, David
  42.   Halpern, Ya'akov Mordechai
  43.   Hertzig, Yedidya
  44.   Hirsch, Israel
  45.   Hirsch, Tzivia
  46.   Hirsch-Grunwald, Yvonne
  47.   Honigsberg, Shmaryahu
  48.   Itzkowitch, Raizl
  49.   Jaffe, Esther Selma
  50.   Jaffe, Gavriel Aryeh
  51.   Jelen, Debra Gail
  52.   Kahn, Pinchos
  53.   Kahna, Haim Shmuel
  54.   Kaplan, Israel J
  55.   Katabi, Yinon
  56.   Keyak, Rachel Bracha
  57.   Klein, Elisheva
  58.   Kohen, Hinda
  59.   Koninski, Isaac
  60.   Kraus, Moshe Bunim
  61.   Kruskal, Dina Dvora
  62.   Kruskal, Yisrael Meir
  63.   Lavkovitch, Yechiel
  64.   Lev, Miriam Chaya
  65.   Lev, Avraham Yeshayahu
  66.   Levi, Oved
  67.   Levin, Yaakov
  68.   Lichtig, Benzion
  69.   Maimon, Simha
  70.   Maimon, Yosef
  71.   Masher, Meshulem
  72.   Merel, Yakov Israel
  73.   Merl, Ely
  74.   Meyer, Mordechai Yaakov
  75.   Meyer, Sara
  76.   Michael, Elhanan
  77.   Motzen, Hana
  78.   Mozgo, Gavriel
  79.   Muller, Michael
  80.   Neufeld, Pinhas Dov
  81.   Ollech, Burech
  82.   Ollech, Duvid
  83.   Ollech, Heini
  84.   Ollech, Jakob

                                     Page 1
 Case
Case   1-19-45886-cec Claim
     1-19-45886-cec    Doc 5105-1
                            109-3
                               FiledFiled 04/06/20
                                          05/11/20
                                     01/17/20   DescEntered 04/06/20
                                                            05/11/20
                                                     Attachment      17:57:41
                                                                     16:59:31
                                                                1 Page   3 of 4




  85. Orlanchik, Mordechai Zeev
  86. Paskas, Abraham
  87. Posen, Daniel
  88. Rubnitz, Haim Menachem
  89. Ryness, Rivka
  90. Schmerler, Naftali Zvi
  91. Schonberg, Benjamin
  92. Schonberg, Bertha Sara
  93. Schonberg, Jacob
  94. Schwarz, Abraham J.
  95. Schwarz, David Meir
  96. Shapiro, Chaim Bezalel
  97. Shaya, Itamar
  98. Shenker, Shimon
  99. Shlezinger, Elazar David
  100.    Shlezinger, Yosef Shlomo
  101.    Shlomo, Avishai Mishael
  102.    Shtauber, Avinoam
  103.    Shtauber, Malka
  104.    Shtern, Yossef
  105.    Siata Dishmaya LLC
  106.    Spitzer, Abraham
  107.    Spingarn, Ishak Aron
  108.    Spingarn, Lionel
  109.    Stein, Fishel
  110.    Stein, Menachem
  111.    Stein, Moshe
  112.    Stein, Moshe David
  113.    Stein, Netanel
  114.    Steinhaus, Debora Sara
  115.    Stern, Shifra
  116.    Stern, Yosef Shimon
  117.    Stern, Zvi
  118.    Stewart, Rachel
  119.    Stewart, Samuel
  120.    Strasser, David Shalom
  121.    Veichelder, Zevulun
  122.    Vinberg, Abraham
  123.    Weil, Elyashiv Menachem
  124.    Weingold, Yisrael Meir
  125.    Weiniger, Moshe Dovid
  126.    Weisman, Yosef Zvi
  127.    Weiss, Meir
  128.    Winegarten, Yehuda

                                     Page 2
 Case
Case   1-19-45886-cec Claim
     1-19-45886-cec    Doc 5105-1
                            109-3
                               FiledFiled 04/06/20
                                          05/11/20
                                     01/17/20   DescEntered 04/06/20
                                                            05/11/20
                                                     Attachment      17:57:41
                                                                     16:59:31
                                                                1 Page   4 of 4




  129.   Wizman, Yaakov
  130.   Yitshaki, David
  131.   Zakuta, Avraham
  132.   Zelivansky, Yehoshua Natan
  133.   Ryness David
  134.   Stern Eliyahu



LLC CLAIMANTS

   1. Bergen Operations LLC
   2. Bushwick Operations LLC
   3. 1285 Bushwick Operations LLC
   4. Kingston Operations LLC
   5. Jefferson Operations LLC
   6. 369 Gates Operations LLC
   7. 853 Lexington Operations LLC
   8. 945 Park Place Operations LLC
   9. 1078 Dekalb Operations LLC
   10. 618 Lafayette Operations LLC
   11. 74 Van Buren Operations LLC
   12. 325 Franklin Operations LLC
   13. 348 St Nicholas Operations LLC
   14. 760 Willoughby Operations LLC
   15. Slope Equities Operations LLC
   16. 454 Central Avenue Operations LLC
   17. 855 Dekalb Avenue Operations LLC
   18. Willoughby Estates Operations LLC
   19. 73 Empire Development Operations LLC
   20. 980 Atlantic Holdings Operations LLC
   21. 720 Livonia Operations LLC
   22. 8 Maple Avenue Operations LLC
   23. 1301 Putman Operations LLC




                                         Page 3
                    Case
                  Case   1-19-45886-cecClaim
                       1-19-45886-cec    Doc5109-3
                                             105-1
                                               Filed Filed 04/06/20
                                                           05/11/20
                                                     01/17/20    DescEntered 04/06/20
                                                                             05/11/20
                                                                     Attachment       17:57:41
                                                                                      16:59:31
                                                                                 2 Page   1 of 16



                                                     EXHIBIT B

    Investment Property          Holding Company             LLC Claimant and
                                                             Member of Holding
                                                                Company

901 Bushwick Avenue,         901 Bushwick Avenue LLC    Bushwick Operations LLC
Brooklyn, NY 11221




908 Bergen Street,           908 Bergen Street LLC      Bergen Operations LLC
Brooklyn, NY 11238


106 Kingston Avenue,         106 Kingston LLC           Kingston Operations LLC
Brooklyn, NY 11213




1213 Jefferson Avenue,       1213 Jefferson LLC         Jefferson Operations LLC
Brooklyn, NY11221




                                                         1
                   Case
                 Case   1-19-45886-cecClaim
                      1-19-45886-cec    Doc5109-3
                                            105-1
                                              Filed Filed 04/06/20
                                                          05/11/20
                                                    01/17/20    DescEntered 04/06/20
                                                                            05/11/20
                                                                    Attachment       17:57:41
                                                                                     16:59:31
                                                                                2 Page   2 of 16

369 Gates Avenue,           Gates Equity Holdings LLC   369 Gates Operations LLC
Brooklyn, NY 11216




                                                         2
                   Case
                 Case   1-19-45886-cecClaim
                      1-19-45886-cec    Doc5109-3
                                            105-1
                                              Filed Filed 04/06/20
                                                          05/11/20
                                                    01/17/20    DescEntered 04/06/20
                                                                            05/11/20
                                                                    Attachment       17:57:41
                                                                                     16:59:31
                                                                                2 Page   3 of 16

853 Lexington Avenue,       853 Lexington LLC          853 Lexington Operations
Brooklyn, NY 11221                                     LLC




945 Park Place,             945 Park Pl LLC            945 Park Place Operations
Brooklyn, NY 11213                                     LLC




                                                        3
                     Case
                   Case   1-19-45886-cecClaim
                        1-19-45886-cec    Doc5109-3
                                              105-1
                                                Filed Filed 04/06/20
                                                            05/11/20
                                                      01/17/20    DescEntered 04/06/20
                                                                              05/11/20
                                                                      Attachment       17:57:41
                                                                                       16:59:31
                                                                                  2 Page   4 of 16

1078 Dekalb Avenue,           1078 Dekalb LLC            1078 Dekalb Operations LLC
Brooklyn, NY 11221




618 Lafayette Avenue,         618 Lafayette LLC          618 Lafayette Operations LLC
Brooklyn, NY, 11216




74 Van Buren Street,          74 Van Buren LLC           74 Van Buren Operations LLC
Brooklyn, NY 11221




325 Franklin Avenue,          325 Franklin LLC           325 Franklin Operations LLC
Brooklyn, NY 11238




760-762 Willoughby Avenue,    762 Willoughby LLC         760 Willoughby Operations
Brooklyn, NY 11206                                       LLC




                                                          4
                    Case
                  Case   1-19-45886-cecClaim
                       1-19-45886-cec    Doc5109-3
                                             105-1
                                               Filed Filed 04/06/20
                                                           05/11/20
                                                     01/17/20    DescEntered 04/06/20
                                                                             05/11/20
                                                                     Attachment       17:57:41
                                                                                      16:59:31
                                                                                 2 Page   5 of 16


657-665A 5th Avenue,         657-665 5th Avenue LLC     Slope Equities Operations LLC
Brooklyn, NY 11215




454 Central Avenue,          454 Central Avenue LLC     454 Central Avenue
Brooklyn, NY 11205                                      Operations LLC




                                                         5
                    Case
                  Case   1-19-45886-cecClaim
                       1-19-45886-cec    Doc5109-3
                                             105-1
                                               Filed Filed 04/06/20
                                                           05/11/20
                                                     01/17/20    DescEntered 04/06/20
                                                                             05/11/20
                                                                     Attachment       17:57:41
                                                                                      16:59:31
                                                                                 2 Page   6 of 16

855 Dekalb Avenue,           855 Dekalb Avenue LLC      855 Dekalb Avenue
Brooklyn, NY 11211                                      Operations LLC




525 Willoughby Avenue,       Willoughby Estates LLC     Willoughby Estates Operations
Brooklyn, NY 11206                                      LLC


73 Empire Boulevard,         73 Empire Development      73 Empire Development
Brooklyn, NY 11225           LLC                        Operations LLC




                                                         6
                    Case
                  Case   1-19-45886-cecClaim
                       1-19-45886-cec    Doc5109-3
                                             105-1
                                               Filed Filed 04/06/20
                                                           05/11/20
                                                     01/17/20    DescEntered 04/06/20
                                                                             05/11/20
                                                                     Attachment       17:57:41
                                                                                      16:59:31
                                                                                 2 Page   7 of 16




980 Atlantic Avenue,         980 Atlantic Holdings LLC   980 Atlantic Holdings
Brooklyn, NY 11238                                       Operations LLC




720 Livonia Avenue,          720 Livonia Development     720 Livonia Operations LLC
Brooklyn, NY 11210           LLC




                                                          7
                     Case
                   Case   1-19-45886-cecClaim
                        1-19-45886-cec    Doc5109-3
                                              105-1
                                                Filed Filed 04/06/20
                                                            05/11/20
                                                      01/17/20    DescEntered 04/06/20
                                                                              05/11/20
                                                                      Attachment       17:57:41
                                                                                       16:59:31
                                                                                  2 Page   8 of 16




8 Maple Avenue,               CSY Holdings LLC           8 Maple Avenue Operations
Bay Shore, NY 11706                                      LLC




348 St. Nicholas Avenue,      348 St. Nicholas LLC       348 St. Nicholas Operations
New York NY 10027                                        LLC



1301 Putnam Avenue,           1301 Putnam LLC            1301 Putnam Operations LLC
Brooklyn, NY 11221




                                                          8
       Case
     Case   1-19-45886-cecClaim
          1-19-45886-cec    Doc5109-3
                                105-1
                                  Filed Filed 04/06/20
                                              05/11/20
                                        01/17/20    DescEntered 04/06/20
                                                                05/11/20
                                                        Attachment       17:57:41
                                                                         16:59:31
                                                                    2 Page   9 of 16
                      Members of LLC Claimants That Are Named as Individual
                                        Claimants Herein
Bergen Operations LLC         Bushwick Operations LLC      1285 Bushwick
Gross Nathan                  Bamberger Meir               Bamberger Meir
Halpern Binyomin Mordechai    Elias Sholom Mordechai       Elias Sholom Mordechai
Halpern David                 Halpern Binyomin Mordechai   Halpern Binyomin Mordechai
Schonberg Benjamin            Jelen Debra Gail             Jelen Debra Gail
                              Ollech Heini                 Ollech Heini
                              Schonberg Benjamin           Schonberg Benjamin
                              Siata Dishmaya LLC           Siata Dishmaya LLC
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             10 of 16



Kingston Operations LLC      Jefferson Operations LLC     369 Gates Operations LLC
Bamberger Meir               Baddiel Dovid                Baddiel Dovid
Elias Sholom Mordechai       Baddiel Hannah               Baddiel Hannah
Halpern Binyomin Mordechai   Halpern Binyomin Mordechai   Halpern Binyomin Mordechai
Jelen Debra Gail             Ollech Duvid                 Ollech Duvid
Ollech Heini                 Ryness Rivka                 Ryness Rivka
Schonberg Benjamin           Schonberg Benjamin           Schonberg Benjamin
Siata Dishmaya LLC           Schonberg Bertha Sara        Schonberg Bertha Sara
                             Schonberg Jacob              Schonberg Jacob
                             Siata Dishmaya LLC           Siata Dishmaya LLC




                                                                                       Kruskal Dina Dvora
                                                                                       Kruskal Yisrael Meir
                                                                                       Merel Yakov Israel
                                                                                       Posen Daniel
                                                                                       Rubnitz Haim Menache
                                                                                       Schonberg Benjamin
                                                                                       Schonberg Bertha Sara
                                                                                       Schonberg Jacob
                                                                                       Schwarz David Meir
                                                                                       Shlezinger Yosef Shlom
                                                                                       Shlomo Avishai Mishae
                                                                                       Siata Dishmaya LLC
                                                                                       Spitzer Abraham
                                                                                       Steinhaus Debora Sara
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             11 of 16



853 Lexington Operations LLC   945 Park Place Operations LLC   1078 Dekalb Operations LLC
Angel Boruch                   Biton Yehudit                   Biton Yehudit
Baddiel Dovid                  Halpern Binyomin Mordechai      Halpern Binyomin Mordechai
Baddiel Hannah                 Koninski Isaac                  Koninski Isaac
Biton Yehudit                  Kraus Naftali                   Kruskal Dina Dvora
Brandwein Moshe Yom Tov        Kruskal Dina Dvora              Kruskal Yisrael Meir
Cohen Israel Meir              Kruskal Yisrael Meir            Muller Michael
Ernster David Dov              Ollech Burech                   Schonberg Benjamin
Goldschmied Gabriel            Schonberg Benjamin              Schonberg Bertha Sara
Halpern Binyomin Mordechai     Schonberg Bertha Sara           Schonberg Jacob
Halpern David                  Schonberg Jacob                 Siata Dishmaya LLC
Hertzig Yedidya                Siata Dishmaya LLC              Steinhaus Debora Sara
Kahna Haim Shmuel              Steinhaus Debora Sara           Weingold Yisrael Meir
Kohen Hinda                    Weingold Yisrael Meir           Yitshaki David
Koninski Isaac                 Yitshaki David                  Zwiebel Chaja Chava
Kraus Naftali
Kruskal Dina Dvora
Kruskal Yisrael Meir
Merel Yakov Israel
Posen Daniel
Rubnitz Haim Menachem
Schonberg Benjamin
Schonberg Bertha Sara
Schonberg Jacob
Schwarz David Meir
Shlezinger Yosef Shlomo
Shlomo Avishai Mishael
Siata Dishmaya LLC
Spitzer Abraham
Steinhaus Debora Sara
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             12 of 16



618 Lafayette Operations LLC   74 Van Buren Operations LLC      325 Franklin Operations LLC
Biton Yehudit                  Biton Yehudit                    Binyamini Efraim
Halpern Binyomin Mordechai     Brochsztat Shamai Shlomo Aryeh   Cohen Israel Meir
Koninski Isaac                 Galinsky Elimelech               Gelber Moshe Chaim
Kruskal Dina Dvora             Halpern Binyomin Mordechai       Goldman Ester
Kruskal Yisrael Meir           Kraus Naftali                    Gross Nathan
Muller Michael                 Kruskal Dina Dvora               Halpern Binyomin Mordechai
Schonberg Benjamin             Kruskal Yisrael Meir             Keyak Rachel Bracha
Schonberg Bertha Sara          Michael Elhanan                  Klein Elisheva
Schonberg Jacob                Schmerler Naftali Zvi            Kruskal Dina Dvora
Siata Dishmaya LLC             Schonberg Benjamin               Kruskal Yisrael Meir
Steinhaus Debora Sara          Schonberg Bertha Sara            Merel Yakov Israel
Weingold Yisrael Meir          Schonberg Jacob                  Michael Elhanan
Yitshaki David                 Siata Dishmaya LLC               Orlanchik Mordechai Zeev
Zwiebel Chaja Chava                                             Ryness Rivka
                                                                Schonberg Benjamin
                                                                Schonberg Bertha Sara
                                                                Schonberg Jacob
                                                                Shlezinger Elazar David
                                                                Shtauber (Henig) Malka
                                                                Shtauber Avinoam
                                                                Siata Dishmaya LLC
                                                                Spitzer Abraham
                                                                Stein Fishel
                                                                Stein Menachem
                                                                Stein Moshe David
                                                                Stein Netanel
                                                                Steinhaus Debora Sara
                                                                Stern Shifra [Yosef Shimon Stern]
                                                                Stern Zvi [Yosef Shimon Stern]
                                                                Strasser David Shalom
                                                                Weiniger Moshe Dovid
                                                                Winegarten Yehuda
                                                                Zelivansky Yehoshua Natan
       Case
     Case    1-19-45886-cecClaim
          1-19-45886-cec      Doc5109-3
                                  105-1   Filed 05/11/20
                                                04/06/20
                                    Filed 01/17/20        Entered 05/11/20
                                                                  04/06/20
                                                     Desc Attachment 2 Page17:57:41
                                                                           16:59:31
                                                                              13 of 16



348 St. Nicholas Operations LLC     760 Willoughby Operations LLC       Slope Equities Operations LLC
Binyamini Efraim                    Bamberger Meir                      Baddiel Dovid
Biton Yehudit                       Binyamini Efraim                    Baddiel Hannah
Cohen Israel Meir                   Biton Yehudit                       Ben-David Yechiel
Daskal Shlomo Pinchas               Cohen Israel Meir                   Benedikt Nomi
Grinfeld Chezkel                    Daskal Shlomo Pinchas               Benedikt Yosef Zvi
Halpern Binyomin Mordechai          Goldman Ester                       Ben-Zimra Avraham
Halpern David                       Grinfeld Chezkel                    Ben-Zimra Rachel
Hirsch Israel                       Halpern Binyomin Mordechai          Biedermann Michael
Hirsch-Grunwald Yvonne              Halpern David                       Cohen Israel Meir
Jaffe Esther Selma                  Hirsch Israel                       Ehrentreu Mordche Dov
Kruskal Dina Dvora                  Hirsch-Grunwald Yvonne              Elkaim Isaac
Kruskal Yisrael Meir                Jaffe Esther Selma                  Elkaim Jakob
Michael Elhanan                     Kruskal Dina Dvora                  Elkaim Raphael Barouch
Schonberg Benjamin                  Kruskal Yisrael Meir                Frenkel Batsheva
Schonberg Bertha Sara               Michael Elhanan                     Gabai Shmuel
Schonberg Jacob                     Mozgo Gavriel                       Gelber Moshe Chaim
Schwarz Abraham J.                  Schonberg Benjamin                  Halpern David
Shapiro Chaim Bezalel               Schonberg Bertha Sara               Hirsch Israel
Shlezinger Elazar David             Schonberg Jacob                     Hirsch Tzivia
Shtauber (Henig) Malka              Schwarz Abraham J.                  Hirsch-Grunwald Yvonne
Shtauber Avinoam                    Shapiro Chaim Bezalel               Kaplan Israel J
Siata Dishmaya LLC                  Shlezinger Elazar David             Kraus Moshe Bunim
Spitzer Abraham                     Shlezinger Yosef Shlomo             Lev (Ben-Simon) Miriam Chaya
Stein Menachem                      Shtauber (Henig) Malka              Lev Avraham Yeshayahu
Stein Netanel                       Shtauber Avinoam                    Levin Yaakov
Steinhaus Debora Sara               Siata Dishmaya LLC                  Maimon Simha
Stern Shifra [Yosef Shimon Stern]   Spitzer Abraham                     Maimon Yosef
Stern Zvi [Yosef Shimon Stern]      Stein Menachem                      Meyer Mordechai Yaakov
Stewart Rachel                      Stein Netanel                       Meyer Sara
Stewart Samuel                      Steinhaus Debora Sara               Neufeld Pinhas Dov
Strasser David Shalom               Stern Shifra [Yosef Shimon Stern]   Ollech Heini
Zelivansky Yehoshua Natan           Stern Zvi [Yosef Shimon Stern]      Paskas Abraham
                                    Stewart Rachel                      Schmerler Naftali Zvi
                                    Stewart Samuel                      Shaya Itamar
                                    Strasser David Shalom               Shlezinger Elazar David
                                    Zelivansky Yehoshua Natan           Shtern Yossef
                                                                        Siata Dishmaya LLC
                                                                        Spingarn Ishak Aron
                                                                        Stein Moshe David
                                                                        Stein Netanel
                                                                        Stern Eliyahu
                                                                        Stewart Rachel
                                                                        Stewart Samuel
                                                                        Strasser David Shalom
                                                                        Veichelder Zevulun
                                                                        Weiss Meir
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             14 of 16



454 Central Avenue Operations LLC   855 Dekalb Avenue Operations LLC   Willoughby Estates Operations LLC
Baddiel Dovid                       Baddiel Dovid                      Bamberger Maurice
Baddiel Hannah                      Baddiel Hannah                     Bamberger Meir
Benedikt Nomi                       Benedikt Nomi                      Binyamini Efraim
Benedikt Yosef Zvi                  Benedikt Yosef Zvi                 Cohen Israel Meir
Brochsztat Shamai Shlomo Aryeh      Brochsztat Shamai Shlomo Aryeh     Daskal Shlomo Pinchas
Cohen Israel Meir                   Cohen Israel Meir                  Fischer Samuel
Frenkel Batsheva                    Frenkel Batsheva                   Halpern Binyomin Mordechai
Galinsky Elimelech                  Galinsky Elimelech                 Halpern Ya'akov Mordechai
Grossnass Abraham Joshua            Grossnass Abraham Joshua           Hirsch Israel
Halpern Binyomin Mordechai          Halpern Binyomin Mordechai         Hirsch-Grunwald Yvonne
Halpern David                       Halpern David                      Jaffe Esther Selma
Hirsch Israel                       Hirsch Israel                      Jaffe Gavriel Aryeh
Hirsch Tzivia                       Hirsch Tzivia                      Jelen Debra Gail
Hirsch-Grunwald Yvonne              Hirsch-Grunwald Yvonne             Katabi Yinon
Kahn Pinchos                        Kahn Pinchos                       Keyak Rachel Bracha
Katabi Yinon                        Katabi Yinon                       Klein Elisheva
Kraus Naftali                       Kraus Naftali                      Koninski Isaac
Michael Elhanan                     Michael Elhanan                    Lavkovitch Yechiel
Motzen (Rosenbaum) Hana             Motzen (Rosenbaum) Hana            Lichtig Benzion
Schmerler Naftali Zvi               Schmerler Naftali Zvi              Masher Meshulem
Schonberg Bertha Sara               Schonberg Bertha Sara              Ryness Rivka
Schonberg Jacob                     Schonberg Jacob                    Schonberg Bertha Sara
Shapiro Chaim Bezalel               Shapiro Chaim Bezalel              Schonberg Jacob
Siata Dishmaya LLC                  Siata Dishmaya LLC                 Schwarz Abraham J.
Steinhaus Debora Sara               Steinhaus Debora Sara              Shlezinger Elazar David
Stern Yosef Shimon                  Stern Yosef Shimon                 Siata Dishmaya LLC
Stewart Rachel                      Stewart Rachel                     Stein Moshe
Stewart Samuel                      Stewart Samuel                     Strasser David Shalom
Winegarten Yehuda                   Winegarten Yehuda                  Weingold Yisrael Meir
                                                                       Weiniger Moshe Dovid
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             15 of 16



73 Empire Development Operations
                              980LLC
                                   Atlantic Holdings Operations 720
                                                                LLC Livonia Operations LLC
Ball Alex                     Baddiel Dovid                     Baddiel Dovid
Elkaim Raphael Barouch        Baddiel Hannah                    Baddiel Hannah
Frenkel Batsheva              Benedikt Nomi                     Bamberger Maurice
Groskopf Pinchas              Benedikt Yosef Zvi                Berenshtein Shlomo Zalman
Halpern Binyomin Mordechai    Ben-Shimon Yaakov                 Geller Anthony
Halpern David                 Biton Yehudit                     Glatstein Yosef
Hirsch Israel                 Groskopf Pinchas                  Gross Nathan
Hirsch-Grunwald Yvonne        Gross Nathan                      Gutman Yisrael David
Honigsberg Shmaryahu          Halpern Binyomin Mordechai        Halpern Binyomin Mordechai
Katabi Yinon                  Halpern David                     Halpern David
Kohen Hinda                   Itzkowitch Raizl                  Kaplan Israel J
Muller Michael                Katabi Yinon                      Keyak Rachel Bracha
Ollech Heini                  Kohen Hinda                       Kohen Hinda
Ollech Jakob                  Levi Oved                         Muller Michael
Ollech Jakob.                 Michael Elhanan                   Ryness David
Schonberg Benjamin            Ollech Heini                      Schonberg Benjamin
Schonberg Bertha Sara         Schonberg Benjamin                Schonberg Bertha Sara
Schonberg Jacob               Schonberg Bertha Sara             Schonberg Jacob
Shaya Itamar                  Schonberg Jacob                   Shlezinger Elazar David
Shlezinger Elazar David       Shaya Itamar                      Spingarn Ishak Aron
Siata Dishmaya LLC            Shenker Shimon                    Stein Fishel
Stein Moshe                   Spingarn Ishak Aron               Stein Moshe David
Stern Eliyahu                 Spingarn Lionel                   Stern Eliyahu
Stewart Rachel                Stern Eliyahu                     Stewart Rachel
Stewart Samuel                Stern Yosef Shimon                Stewart Samuel
                              Vinberg Abraham
                              Weisman Yosef Zvi
                              Winegarten Yehuda
                              Zelivansky Yehoshua Natan
      Case
    Case    1-19-45886-cecClaim
         1-19-45886-cec      Doc5109-3
                                 105-1   Filed 05/11/20
                                               04/06/20
                                   Filed 01/17/20        Entered 05/11/20
                                                                 04/06/20
                                                    Desc Attachment 2 Page17:57:41
                                                                          16:59:31
                                                                             16 of 16



8 Maple Avenue Operations 1301
                          LLC Putnam Operations LLC
Ben-Shimon Yaakov         Elkaim Jakob
Cohen-Arazi Netanel       Elkaim Raphael Barouch
Elkaim Raphael Barouch    Gross Nathan
Ollech Heini
Ollech Jakob.
Shaya Itamar
Shenker Shimon
Weil Elyashiv Menachem
Wizman Yaakov
Zakuta Avraham
     Case
    Case   1-19-45886-cec Claim
         1-19-45886-cec    Doc 5105-1
                                109-3
                                   FiledFiled 04/06/20
                                              05/11/20
                                         01/17/20   DescEntered 04/06/20
                                                                05/11/20
                                                         Attachment      17:57:41
                                                                         16:59:31
                                                                    3 Page   1 of 4




                                        STATEMENT OF CLAIM

        1.       The Debtor took part in a massive scheme to defraud over 180 people, along with

related corporate entities, out of more than $20,000,000 through the promotion of so-called

“investments” in New York real estate. The claimants listed on Exhibit A (collectively, the

“Claimants”) are individuals (the “Individual Claimants”)1 and twenty-three limited liability

companies (the “LLC Claimants”) who comprise the substantial majority of the defrauded parties

in number and dollar amount. The scheme was masterminded by Yechezkel Strulovitch

(“Strulovitch”) and Yechiel Oberlander (“Oberlander”) (collectively, the “Individual

Malefactors”).

        2.       Specifically, the Individual Malefactors persuaded numerous individuals – mostly

foreigners – to “invest” collectively over $20 million in over twenty parcels of real property

located in New York City (collectively, the “Investment Properties” and, individually, the

“Investment Property”). Those Individual Claimants transferred their money based upon false

representations that the Individual Malefactors made in prospectuses, including with respect to

the properties’ purchase price, and that the Funds would be used solely to purchase and renovate

specific Investment Properties. In return for the transmittal of funds, the Individual Claimants

would purchase membership interests in an LLC Claimant. The LLC Claimants, in turn, were

given 45 or 46 percent interests in one of twenty-two limited liability companies (collectively,

the “Holding Companies” and, individually, a “Holding Company”) that each held title to a

respective Investment Property.2           CSRE LLC (“CSRE”), an entity wholly owned by the

Individual Malefactors, owns the remaining 54 or 55 percent in each Holding Company.

1
  There is one limited liability company, Siata Dishmaya LLC, that is listed as an Individual Claimant, because it
was an investor in an LLC Claimant; so, for the sake of clarity, it makes sense to include this limited liability
company with the Individual Claimants.
2
  One LLC Claimant – 1285 Bushwick Operations LLC – never received an interest in a Holding Company, because
the intended investment property was never purchased.
     Case
    Case   1-19-45886-cec Claim
         1-19-45886-cec    Doc 5105-1
                                109-3
                                   FiledFiled 04/06/20
                                              05/11/20
                                         01/17/20   DescEntered 04/06/20
                                                                05/11/20
                                                         Attachment      17:57:41
                                                                         16:59:31
                                                                    3 Page   2 of 4




         3.       The Individual Malefactors were the managers of the LLC Claimants until

September 2019, when they were removed as managers by the LLC Claimants’ members. The

Individual Malefactors are the managers of the Holding Companies, with the exception of the

Debtor and one other Holding Company.3

         4.       Rather than use the funds to purchase and develop the Investment Properties, the

Individual Malefactors diverted them to other limited liability companies controlled by the

Individual Malefactors. These other companies included both (i) the Holding Companies and (ii)

other entities (the “Secret LLCs”) controlled by the Individual Malefactors that owned and

developed properties (the “Secret Properties”) in which the Individual Claimants and LLC

Claimants held no interest. Some of the funds were diverted by the Individual Malefactors

before the funds even reached the LLC Claimants’ accounts.                       Likewise, even when funds

reached the LLC Claimants’ accounts, they were then diverted by the Individual Malefactors

before the funds reached their respective Holding Companies. The funds were commingled in

Strulovitch and Oberlander’s personal accounts or other accounts controlled by them and then

used for unrelated Holding Companies, in which the LLC Claimants had no ownership interest,

and/or the Secret LLCs.

         5.       The Debtor is one of the Holding Companies.

         Claimants’ Claims

         6.       The Claimants’ claims are based on unjust enrichment, conversion, and securities

fraud. The Individual Malefactors diverted Funds from both the Individual Claimants and from

the LLC Claimants. The Individual Malefactors improperly diverted those funds to, among

others, the Debtor. The Debtor retained and used those funds for its own benefit or for the

3
 With respect to 657-665 5th Avenue LLC and Willoughby Estates LLC, CSRE transferred a small portion of their
ownership interests to individual investors (included among the Individual Claimants), and those investors, together
with the LLC Claimant, removed the Individual Malefactors as managers in September 2019.

                                                         2
  Case
 Case   1-19-45886-cec Claim
      1-19-45886-cec    Doc 5105-1
                             109-3
                                FiledFiled 04/06/20
                                           05/11/20
                                      01/17/20   DescEntered 04/06/20
                                                             05/11/20
                                                      Attachment      17:57:41
                                                                      16:59:31
                                                                 3 Page   3 of 4




benefit of other entities owned and/or controlled by the Individual Malefactors, and not for the

benefit of the Claimants as intended. The claims by the LLC Claimants are by the LLC

Claimants directly; they are not being asserted derivatively on behalf of the LLC Claimants.

       7.      First, Strulovitch and Oberlander improperly diverted the Claimants’ funds to the

Debtor. Through its receipt and use of the Claimants’ funds, the Debtor exercised dominion and

control over personal property belonging to the Claimants, thereby interfering with the

Claimants’ right to possession of such property, to the Claimants’ detriment.          Thus, the

Claimants have a claim against the Debtor for conversion of their funds.

       8.      Second, because the Debtor knowingly received and used the converted funds, the

Debtor was wrongfully in possession of Claimants’ funds and has received substantial benefits

from the wrongful possession thereof. Equity and good conscience require that the Debtor return

the value of the funds to the Claimants. Thus, the Claimants have a claim against the Debtor for

unjust enrichment.

       9.      Claimants cannot to specify how much money was diverted to each particular

Holding Company – including the Debtor – from each particular Claimant, because Claimant

needs discovery from the Debtor to ascertain those facts – especially in light of the general

commingling of funds by the Individual Malefactors, the Holding Companies and the Secret

LLCs. Therefore, discovery is needed by the Claimants so that they can demonstrate at trial the

precise amount of their Claims.

       10.     Based on the Claims, the Debtors are indebted to Claimants for general unsecured

liabilities. The general unsecured liabilities are based on funds that were misappropriated to the

Debtor from (i) the LLC Claimants, and (ii) funds from the Individual Claimants that were never

placed in the LLC Claimants’ accounts.



                                                3
  Case
 Case   1-19-45886-cec Claim
      1-19-45886-cec    Doc 5105-1
                             109-3
                                FiledFiled 04/06/20
                                           05/11/20
                                      01/17/20   DescEntered 04/06/20
                                                             05/11/20
                                                      Attachment      17:57:41
                                                                      16:59:31
                                                                 3 Page   4 of 4




       11.    In addition, one LLC Claimant, Willoughby Estates Operations LLC, has a claim

against the Debtor for securities fraud. The Individual Malefactors made misrepresentations, on

behalf of the Debtor, about the Debtor to this LLC Claimant in connection with this LLC

Claimant’s purchase of membership interests in the Debtor.

       12.    Exhibit B, annexed hereto, sets for the Holding Companies, the LLC Claimants

that are members in the Holding Companies, and the Individual Claimants that are members in

the LLC Claimants.




                                              4
